United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 20, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60008
                          Summary Calendar


ASHFAQ HUSSAIN, also known as Ali Asfaq, Haziq Zaman,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A78 425 754
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Ashfaq Hussain, a native and citizen of Pakistan, has filed

a petition for review of the decision of the Board of Immigration

Appeals (BIA) denying his application for asylum and withholding

of removal.    Hussain argues that he clearly established that he

suffered past persecution because on two separate occasions he

was arrested, detained for several months, and beaten by

Pakistani police due to his membership in the Muttahida Quami

Movement (MQM) political party.   He argues that he has

established that he has a well-founded fear of future persecution

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60008
                                -2-

due to his political activities if he returned to Pakistan.      The

Immigration Judge (IJ) found that Hussain was not a credible

witness and that his testimony was internally contradictory and

unbelievable; the IJ denied his request for asylum.    The BIA

affirmed the IJ’s decision.   We will not substitute our judgment

of Hussain’s credibility for that of the IJ and BIA.    See Efe v.

Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002).   Hussain has not

shown that the evidence in the record compels a conclusion

contrary to the decision of the IJ and BIA that he was not a

credible witness and that he did not establish his eligibility

for asylum.   See Lopez De Jesus v. INS, 312 F.3d 155, 161 (5th

Cir. 2002).

     PETITION DENIED.